DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 06/14/2021.  Claims 1–19 are presently pending and are presented for examination.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-105282, filed on 06/18/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Information processing device and computer readable storage medium for electric vehicle navigation based on charge stands”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a. 	travelling route determining unit in claims 1 and 19;
b.	route navigation executing unit in claims 1 to 19.
There are no structures disclosed in the Specification for the “travelling route determining unit” and “route navigation executing unit” to implement the claimed functions. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 19 recite “a travelling route determining unit configured to determine a travelling route…”. The “travelling route determining unit” invokes 112(f), where structure, material or act must be given in the specification for the travelling route determining unit to perform the function of determining a travelling route... The specification lacks detailed description of the travelling route determining unit. It is not obvious to one of ordinary skill in the art what the travelling route determining unit is, what the advantages of using a travelling route determining unit are and how a travelling route is determined by the travelling route determining unit, therefore the specification lacks written description to support the limitation of a travelling route determining unit.
Claims 1-19 recite “a route navigation executing unit configured to search a charge stand…”. The “route navigation executing unit” invokes 112(f), where structure, material or act must be given in the specification for the route navigation executing unit to perform the functions of searching a/the charge stand..., executing the route navigation…, deciding a recommend charge stand…, deciding priority between the plurality of charge stands…, controlling so as to perform display…, predicting an arrival time… The specification lacks detailed description of the route navigation executing unit. It is not obvious to one of ordinary skill in the art what the route navigation executing unit is, what the advantages of using a route navigation executing unit are and how the recited functions are implemented by the route navigation executing unit, therefore the specification lacks written description to support the limitation of a route navigation executing unit.
Claims 2-18 are rejected by virtue of the dependence on claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 19 recite “…search a charge stand based on the travelling route and a congestion degree map indicating a congestion degree of people in a target area including the travelling route…” which is ambiguous. It is not clear if the claim means “search a charge stand based on two items, i.e. the travelling route and a congestion degree map” OR “search a charge stand and a congestion degree map, while the charge stand is searched based on the travelling route, and the congestion degree map indicates a congestion degree of people in a target area including the travelling route”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted as “search a charge stand based on two items, i.e. the travelling route and a congestion degree map” by the examiner for the purpose of examination. 
Claim limitation “a travelling route determining unit” in claims 1 and 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts or performing the entire claimed function and to clearly link the structure, material or acts to the function. The “travelling route determining unit” is recited in the claim as having the function of determining a travelling route. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. . Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim limitation “a route navigation executing unit” in claims 1-19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts or performing the entire claimed function and to clearly link the structure, material or acts to the function. The “route navigation executing unit” is recited in the claim as having the function of searching a/the charge stand..., executing the route navigation…, deciding a recommend charge stand…, deciding priority between the plurality of charge stands…, controlling so as to perform display…, predicting an arrival time… However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. . Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-18 are rejected by virtue of the dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
101 Analysis – Step 1
Claim 1 is directed to a method of controlling a vehicle (i.e., a process).  Therefore, claim 1 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites: 
An information processing device comprising: 
-a travelling route determining unit configured to determine a travelling route of an electric vehicle; and a 
-route navigation executing unit configured to search a charge stand based on the travelling route and a congestion degree map indicating a congestion degree of people in a target area including the travelling route, and execute route navigation for the electric vehicle based on a search result.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “determine a travelling route...”, “search a charge stand…” and “execute route navigation…” in the context of this claim encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
An information processing device comprising: 
-a travelling route determining unit configured to determine a travelling route of an electric vehicle; and a 
-route navigation executing unit configured to search a charge stand based on the travelling route and a congestion degree map indicating a congestion degree of people in a target area including the travelling route, and execute route navigation for the electric vehicle based on a search result.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “a travelling route determining unit” and “route navigation executing unit” the examiner submits that the structure, material or act of these limitations are not explicitly disclose in the Specification. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a travelling route determining unit” and “route navigation executing unit” does not integrate the abstract idea into practical application. The examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The structures of the additional limitations of “a travelling route determining unit” and “route navigation executing unit” are not explicitly disclosed in the Specification. The examiner submits that “a travelling route determining unit” and “route navigation executing unit” fails to add significantly more to the abstract idea when there is not enough disclosure on the structures of the recited “units”. 
Accordingly, claim 1 is rejected under 35 U.S.C. § 101 because it is directed to an abstract idea without significantly more.
As per Claims 2-18.
	Claims 2-18 depend upon claim 1, but fail to cure the deficiencies of claim 1 because these claims merely add to the abstract idea of claim 1 without adding significantly more to the abstract idea.  
Claim 2 adds the abstract idea of searching the charge stand. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claims 3-9 add the abstract idea of executing the route navigation. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claims 10-11 add the abstract idea of searching the charge stand and further limit the term “congestion degree map” in claim 1, but fail to add significantly more to the abstract idea itself. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claims 12-13 add the abstract idea of deciding a recommended charge stand. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 14 adds the abstract idea of deciding priority and further limit the term “search result” in claim 1, but fail to add significantly more to the abstract idea itself. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 15 adds the abstract idea of executing the navigation. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 16 adds the abstract idea of performing display of a route object…which is considered as insignificant extra solutions. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 17 adds the abstract idea of predicting an arrival time and deciding a charge stand. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claim 18 adds the abstract idea of searching the charge stand. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Accordingly, claims 2-18 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.
As per Claim 19.
	Claim 19, an apparatus claim (a non-transitory computer readable storage medium), includes limitations analogous to claim 1 an apparatus claim (an information processing device).
Accordingly, claim 19 is rejected under 35 U.S.C. § 101 because the claim is directed to an abstract idea without significantly more
Therefore, claims 1-19 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyama (US20130261953, hereinafter Kiyama).
As to claims 1 and 19, Kiyama teaches an information processing device and a non-transitory computer readable storage medium having stored thereon a program for causing a computer to function as:
a travelling route determining unit configured to determine a travelling route of an electric vehicle (see at least Kiyama para 0105-0108 for searching route from departure place to destination, also see Fig. 11); and 
a route navigation executing unit configured to search a charge stand based on the travelling route and a congestion degree map indicating a congestion degree of people in a target area including the travelling route, and execute route navigation for the electric vehicle based on a search result (see at least Kiyama para 0109 for narrowing down on the basis of the distance between  the departure place and destination, the charge stations that the EV can pass through, for the purpose of searching for an efficient route, also see Fig. 11; see at least Kiyama claim 6 for each of the charging stations has usage state information indicating a degree of congestion of charging at a predetermined time, and the route-search processing section executes processing(C) of calculating, in the processing (A), the charging time in each of the charging stations on the basis of the usage state information, i.e. based on congestion degree map, also see Fig. 10 and related text; see at least Kiyama para 0149 for displaying a route which is a route search result, also see Fig. 14).
As to claim 2, Kiyama teaches the information processing device according to Claim 1, wherein the route navigation executing unit is configured to search the charge stand in an area, where the congestion degree is higher than a predetermined threshold, within the target area (see at least Kiyama para 0109 for searching charging stations matching the charging stations to be used set in step S910, para 0091-0093 for full/vacancy information of the charging stations, the congestion degree of the target charging stations are equal or greater than zero, i.e. a minimum congestion level is the charging station being vacant).
As to claim 3, Kiyama teaches the information processing device according to Claim 2, wherein the route navigation executing unit is configured to execute the route navigation by giving priority to a charge stand having a low congestion degree of charging at the charge stand, among charge stands in the area, where the congestion degree is higher than the predetermined threshold, within the target area (see at least Kiyama para 0151 for a route with the shortest time including shortest charging time, and waiting time, charging time are displayed for the user to determine which charging station to use; para 0091-0093 for full/vacancy information of the charging stations, the congestion degree of the target charging stations are equal or greater than zero, i.e. a minimum congestion level is the charging station being vacant).
As to claim 4, Kiyama teaches the information processing device according to Claim 2, wherein the route navigation executing unit is configured to execute the route navigation by excluding a charge stand at a location registered in advance as a location that an occupant of the electric vehicle shows no interest in, among charge stands in the area, where the congestion degree is higher than the predetermined threshold, within the target area (see at least Kiyama para 0143 for the user set charging type of charging station in a departure place by selecting the relevant charging station from a menu, also see para 0151 for user determine charging station with shorter time; para 0091-0093 for full/vacancy information of the charging stations, the congestion degree of the target charging stations are equal or greater than zero, i.e. a minimum congestion level is the charging station being vacant).
As to claim 5, Kiyama teaches the information processing device according to Claim 3, wherein the route navigation executing unit is configured to execute the route navigation by excluding a charge stand at a location registered in advance as a location that an occupant of the electric vehicle shows no interest in, among the charge stands in the area, where the congestion degree is higher than the predetermined threshold, within the target area (see at least Kiyama para 0143 for the user set charging type of charging station in a departure place by selecting the relevant charging station from a menu, also see para 0151 for user determine charging station with shorter time; para 0091-0093 for full/vacancy information of the charging stations, the congestion degree of the target charging stations are equal or greater than zero, i.e. a minimum congestion level is the charging station being vacant).
As to claim 6, Kiyama teaches the information processing device according to Claim 2, wherein the route navigation executing unit is configured to execute the route navigation by giving priority to a charge stand at a location related to a destination of the electric vehicle, among charge stands in the area, where the congestion degree is higher than the predetermined threshold, within the target area (see at least Kiyama para 0066 for charging priority based on charging type and efficiency; para 0091-0093 for full/vacancy information of the charging stations, the congestion degree of the target charging stations are equal or greater than zero, i.e. a minimum congestion level is the charging station being vacant).
As to claim 7, Kiyama teaches the information processing device according to Claim 3, wherein the route navigation executing unit is configured to execute the route navigation by giving priority to a charge stand at a location related to a destination of the electric vehicle, among charge stands in the area, where the congestion degree is higher than the predetermined threshold, within the target area (see at least Kiyama para 0066 for charging priority based on charging type and efficiency; para 0091-0093 for full/vacancy information of the charging stations, the congestion degree of the target charging stations are equal or greater than zero, i.e. a minimum congestion level is the charging station being vacant).
As to claim 8, Kiyama teaches the information processing device according to Claim 1, wherein the route navigation executing unit is configured to execute the route navigation by giving priority to a charge stand located at a venue of an event, among charge stands in the area, where the congestion degree is higher than a predetermined threshold, within the target area (see at least Kiyama para 0106 for searching a route from the departure place to a destination, i.e. venue of an event, para 0109 for matching charging stations, i.e. charging stations in the area within the target area; para 0066 for charging priority being given to one based on charging type and efficiency; para 0091-0093 for full/vacancy information of the charging stations, the congestion degree of the target charging stations are equal or greater than zero, i.e. a minimum congestion level is the charging station being vacant).
As to claim 9, Kiyama teaches the information processing device according to Claim 2, wherein the route navigation executing unit is configured to execute the route navigation by giving priority to a charge stand located at a venue of an event, among charge stands in the area, where the congestion degree is higher than the predetermined threshold, within the target area (see at least Kiyama para 0106 for searching a route from the departure place to a destination, i.e. venue of an event, para 0109 for matching charging stations, i.e. charging stations in the area within the target area; para 0066 for charging priority being given to one based on charging type and efficiency; para 0091-0093 for full/vacancy information of the charging stations, the congestion degree of the target charging stations are equal or greater than zero, i.e. a minimum congestion level is the charging station being vacant).
As to claim 12, Kiyama teaches the information processing device according to Claim 1, wherein the route navigation executing unit is configured to decide a recommended charge stand for the electric vehicle based on the search result, and execute the route navigation about a route including a location of the recommended charge stand (see at least Kiyama para 0129 for executing processing same as the inter0chargine-station route search processing and derive a route search result to a point with a pass-through candidate charging station, i.e. the recommended charging station, also see Fig. 11 and related text).
As to claim 13, Kiyama teaches the information processing device according to Claim 2, wherein the route navigation executing unit is configured to decide a recommended charge stand for the electric vehicle based on the search result, and execute the route navigation about a route including a location of the recommended charge stand (see at least Kiyama para 0129 for executing processing same as the inter0chargine-station route search processing and derive a route search result to a point with a pass-through candidate charging station, i.e. the recommended charging station, also see Fig. 11 and related text, also see para 0148, para 0149).
As to claim 14, Kiyama teaches the information processing device according to Claim 1, wherein, when the search result includes a plurality of charge stands, the route navigation executing unit is configured to decide priority between the plurality of charge stands, based on the congestion degree of people in an area where each of the plurality of charge stands is positioned (see at least Kiyama claim 6, each of the charging stations has usage state information indicating a degree of congestion of charging at a pre determined time, and the route-search processing section executes processing (C) of calculating, in the processing (A), the charging time in each of the charging stations on the basis of the usage state information; also see para 0151).
As to claim 17, Kiyama teaches the information processing device according to Claim 1, wherein the route navigation executing unit is configured to predict an arrival time when the electric vehicle arrives at each of a plurality of charge stands included in the target area, and decide a charge stand included in the search result, based on the congestion degree of people at the arrival time in an area where each of the plurality of charge stands is positioned (see at least Kiyama para 0132 for calculating arrival estimated time at a charging station from the departure time, and a waiting time until the start of charging at the arrival estimated time on the basis of the full/vacancy information, i.e. degree of congestion).
As to claim 18, Kiyama teaches the information processing device according to Claim 1, wherein the route navigation executing unit is configured to search the charge stand in an area, where the congestion degree is lower than a predetermined threshold, within the target area (see at least Kiyama para 0091-0093 for full/vacancy information of the charging stations, the congestion degree of the target charging stations are equal lower than the station being full, i.e. a predetermined threshold)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama in view of Crealish-Rust (US11402223, hereinafter Crealish-Rust).
As to claim 10, Kiyama teaches the information processing device according to Claim 1.
 Kiyama does not teach wherein the congestion degree map includes upload location information indicating a location where an image is uploaded by each of a plurality of mobile communication terminals within the target area, and wherein the route navigation executing unit is configured to search the charge stand by giving priority to an area having a higher number of image upload within the target area, based on the upload location information.
However, in the same field of endeavor, Crealish-Rust teaches determining a location of interest based on a number of photos posted to social media being above a threshold number, i.e. give higher priority to location with more photos uploaded (see at least Crealish-Rust claims 6 and 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing device disclosed by Kiyama to include the congestion degree map includes upload location information indicating a location where an image is uploaded by each of a plurality of mobile communication terminals within the target area, and wherein the route navigation executing unit is configured to search the charge stand by giving priority to an area having a higher number of image upload within the target area, based on the upload location information disclosed by Crealish-Rust to choose a location of interest with higher number of visits which has a higher chance to provide better service.
As to claim 11, Kiyama teaches the information processing device according to Claim 2. 
Kiyama does not teach wherein the congestion degree map includes upload location information indicating a location where an image is uploaded by each of a plurality of mobile communication terminals within the target area, and wherein the route navigation executing unit is configured to search the charge stand by giving priority to an area having a higher number of image upload within the target area, based on the upload location information.
However, in the same field of endeavor, Crealish-Rust teaches determining a location of interest based on a number of photos posted to social media being above a threshold number, i.e. give higher priority to location with more photos uploaded (see at least Crealish-Rust claims 6 and 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing device disclosed by Kiyama to include the congestion degree map includes upload location information indicating a location where an image is uploaded by each of a plurality of mobile communication terminals within the target area, and wherein the route navigation executing unit is configured to search the charge stand by giving priority to an area having a higher number of image upload within the target area, based on the upload location information disclosed by Crealish-Rust to choose a location of interest with higher number of visits which has a higher chance to provide better service.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama in view of You (US20200130528, hereinafter You).
As to claim 15, Kiyama teaches the information processing device according to Claim 1. 
Kiyama further teaches displaying charging station and route to destination (see at least Kiyama para 0140, para 0148).
Kiyama does not teach wherein the route navigation executing unit is configured to execute the route navigation presenting information of the congestion degree of people in an area where searched one charge stand or each of a plurality of charge stands is positioned.
However, in the same field of endeavor, You teaches the congestion degree of the charging station reflecting the state information thereof may be displayed on the display (see at least You para 0064, Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information processing device disclosed by Kiyama to include the route navigation executing unit is configured to execute the route navigation presenting information of the congestion degree of people in an area where searched one charge stand or each of a plurality of charge stands is positioned as disclosed by You to provide a charging control method for an EV thereby a battery is charged to be suitable for a driving plan of a vehicle instead of a simple charging control system (You, para 0007).
As to claim 16, Kiyama teaches the information processing device according to Claim 15.
Kiyama teaches wherein the route navigation executing unit is configured to control so as to perform display of a route object indicating the travelling route of the electric vehicle on which a stand object, which indicates the one charge stand or each of the plurality of charge stands included in the search result, are reflected (see at least Kiyama para 0140 for which information concerning a charging station in the departure place is set and displayed, a charging stations to be used area in which charging types and the like of charging stations to be used are set and displayed, i.e. stand object  being reflected, para 0148-0149 for route being displayed).
	You teaches a congestion degree object, which indicates the congestion degree of people at the one charge stand or each of the plurality of charge stands being reflected (see at least You para ).
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONGYE LIANG/Examiner, Art Unit 3667